                      Case 1:20-cr-00437-NRB Document 4 Filed 09/02/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District of New York


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No.    20-cr-437
                        Karim Elkorany                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Karim Elkorany


Date:          09/02/2020


                                                                                              Dawn Cardi
                                                                                      Printed name and bar number
                                                                                        99 Madison Avenue
                                                                                              8th Fl.
                                                                                        New York, NY 10016

                                                                                                 Address


                                                                                     dcardi@cardiedgarlaw.com
                                                                                              E-mail address


                                                                                                   _ _ _~
                                                                      -·-·----~(2_12~)_4_81_-7_~7_70
                                                                                           Telephone number


                                                                                           (212) 271-0665
                                                                                               FAX number
